Citation Nr: 0704548	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  96-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post operative repair of partial rotator cuff 
tear and resection of right clavicle distal tip, status post 
acromioclavicular separation (major) other than period of 
temporary total disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 20 percent disability 
evaluation for residuals of right shoulder surgery.  

During the course of the appeal, the veteran has relocated 
several times and jurisdiction of his claim now is at the RO 
in Montgomery, Alabama.

During the pending appeal, in an April 1997 rating decision, 
the RO in Houston, Texas, assigned a 30 percent disability 
evaluation effective from October 1, 1996.  The issue of an 
increased evaluation remains in appellate status, however, 
because the U.S. Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement expressing general disagreement with the 
evaluation assigned which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

The veteran presented testimony at a personal hearing at the 
RO in November 1996 before a Hearing Officer and at a 
personal hearing in September 2006 before the undersigned 
Acting Veterans Law Judge.  A copy of each hearing transcript 
has been attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran testified at his September 2006 hearing that his 
right shoulder disability had worsened since the last VA 
examination in July 2005.  He complained of increased pain, 
swelling and his shoulder giving way and requested another 
medical examination.  Further development is needed prior to 
appellate review.  VA's duty to assist a claimant includes 
obtaining medical records and providing a medical examination 
or obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Secure VA outpatient treatment records 
for treatment of the veteran's service-
connected right shoulder disability from 
July 2005 to the present.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of the 
veteran's service-connected post operative 
repair of partial rotator cuff tear and 
resection of right clavicle distal tip, 
status post acromioclavicular separation 
(major).  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  

The examiner should describe the residuals 
of the right shoulder surgery.  In 
addition, the examiner should perform full 
range of motion studies of the right 
shoulder and comment on the functional 
limitations of the right shoulder caused 
by pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
appellant describes flare-ups), and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated 
use or during flare-ups.  Any additional 
functional limitation should be expressed 
as limitation of motion of the right 
shoulder.  The rationale for all opinions 
expressed should be provided.

3.  Specific findings should be made with 
respect to the location, size and shape of 
the scar(s) from right shoulder surgery 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.

4.  Then, readjudicate the veteran's claim 
for an increased rating for post operative 
repair of partial rotator cuff tear and 
resection of right clavicle distal tip, 
status post acromioclavicular separation 
(major).  If the action remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


